Fawcett, J.
Plaintiff filed in the county court of Cuming county a petition for letters of administration on the estate of *580Sarah A. Getchell, deceased. Defendant, the surviving husband of decedent, resisted the application on the ground that her estate had already been fully administered in Antelope county. His objections were overruled, and an appeal was taken to the district court, where he was again unsuccessful.
The only question involved in the case is: Was Mrs. Getchell, at the time of her death, a resident of Antelope or Cuming county? . The evidence is undisputed. It shows that some time in 1906 the defendant and his wife removed from Neligh, in Antelope county, to Wisner, in Cuming county, where a home was purchased, in which they resided until about January 4, 1910, at which time they sold the property and gave possession of the same to the purchaser, except as to one room in which they stored their furniture, under an arrangement that they might keep it there until they decided upon a new location. They then went to reside, temporarily, with a daughter in Wisner. Some time during the same month defendant went to Neligh, in Antelope county, and while there rented a house for the purpose of removing to that city. At the time he rented the house it was occupied by another tenant whose tenancy would not expire until March 1. He made arrangements with this' tenant for immediate possession of one room, in which to store the furniture which he then had stored in his old home in Wisner, until he should receive possession of the entire house on the date named. While defendant was at Neligh, or immediately upon his return to Wisner, Mrs. Getchell was taken ill, and on February 14 she died. On March 1 defendant obtained possession of the house in Neligh, which he had rented in January, and moved his furniture from Wisner thereto. In April he applied to the county court of Antelope county for letters of administration on his wife’s estate. His petition was granted, and by subsequent proceedings, the regularity of all of which is not disputed, the estate was fully settled and the administrator discharged.
*581We think the evidence shows that when defendant sold his home in Wisner he did so for the purpose and with the intention of removing from Cuming county, and that when he rented the house in Neligh it was with the intention of making that his home. In accordance with that intention he arranged for the immediate possession of one of the rooms, and for possession of the entire house on March 1. He subsequently carried that intention into effect by moving into the house he had rented in Neligh, at the appointed time. He thereby changed his residence from Wisner, in Cuming county, to Neligh, in Antelope county. The final act of removing his furniture from Cuming to Antelope county was simply one of the parts of a single transaction. It completed the intended removal, and related back to the time when he rented the home in Neligh, with the intention of removing thereto. That in making this arrangement for the transfer of his residence he was acting for himself and the decedent is clear. That he acted in good faith in administering the estate in Antelope county is also clear. In the light of these facts, the county court of Antelope county was the proper court in which to administer the estate of his deceased wife. The fact that, on account of her illness, he did not immediately remove the furniture from the room in which it was stored in Cuming county to the room in his new home which he had rented in Antelope county is immaterial, as it clearly appears from the evidence that this delay was not occasioned by any doubt as to the ultimate removal to Neligh, but was caused solely by his wife’s illness.
The judgment of the district court is reversed and the petition for letters of administration in Cuming county dismissed.
Reversed and dismissed.
Letton and Rose, JJ., not sitting.